Name: Commission Regulation (EC) No 947/2004 of 4 May 2004 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 6.5.2004 EN Official Journal of the European Union L 172/3 COMMISSION REGULATION (EC) No 947/2004 of 4 May 2004 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 2700/2000 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 (3) laying down provisions for the implementation of Regulation (EEC) No 2913/92, as last amended by Commission Regulation (EC) No 2286/2003 (4), and in particular Article 173(1) thereof, Whereas: (1) Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation. (2) The result of applying the rules and criteria laid down in the abovementioned Articles to the elements communicated to the Commission in accordance with Article 173(2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: Article 1 The unit values provided for in Article 173(1) of Regulation (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2004. For the Commission Erkki LIIKANEN Member of the Commission (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 311, 12.12.2000, p. 17. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 343, 31.12.2003, p, 1. ANNEX Code Description Amount of unit values per 100 kg Species, varieties, CN code EUR DKK SEK GBP 1.10 New potatoes 0701 90 50 54,06 402,26 494,55 36,42 1.30 Onions (other than seed) 0703 10 19 38,38 285,59 351,11 25,86 1.40 Garlic 0703 20 00 134,48 1 000,67 1 230,23 90,60 1.50 Leeks ex 0703 90 00 53,49 398,04 489,36 36,04 1.60 Cauliflowers 0704 10 00     1.80 White cabbages and red cabbages 0704 90 10 59,90 445,73 547,98 40,35 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alef var. italica Plenck) ex 0704 90 90 61,43 457,11 561,98 41,39 1.100 Chinese cabbage ex 0704 90 90 67,68 503,59 619,11 45,59 1.110 Cabbage lettuce (head lettuce) 0705 11 00     1.130 Carrots ex 0706 10 00 37,82 281,43 346,00 25,48 1.140 Radishes ex 0706 90 00 65,10 484,42 595,55 43,86 1.160 Peas (Pisum sativum) 0708 10 00 363,92 2 708,03 3 329,28 245,18 1.170 Beans: 1.170.1  Beans (Vigna spp., Phaseolus spp.) ex 0708 20 00 122,67 912,81 1 122,21 82,64 1.170.2  Beans (Phaseolus spp., vulgaris var. Compressus Savi) ex 0708 20 00 178,98 1 331,86 1 637,40 120,58 1.180 Broad beans 0705 90 00     1.190 Globe artichokes 0709 10 00     1.200 Asparagus: 1.200.1  green ex 0709 20 00 254,24 1 891,86 2 325,88 171,28 1.200.2  other 0709 20 00 370,14 2 754,31 3 386,18 249,37 1.210 Aubergines (eggplants) 0709 30 00 127,70 950,23 1 168,22 86,03 1.220 Ribbed celery (Apium graveolens L., var. dulce (Mill.) Pers.) ex 0709 40 00 56,94 423,70 520,90 38,36 1.230 Chantarelles 0709 59 10 994,91 7 403,32 9 101,74 670,27 1.240 Sweet peppers 0709 60 10 197,62 1 470,56 1 807,93 133,14 1.250 Fennel 0709 90 50     1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 127,80 950,96 1 169,12 86,10 2.10 Chestnuts (Castanea spp.) fresh ex 0802 40 00     2.30 Pineapples, fresh ex 0804 30 00 94,13 700,44 861,23 63,42 2.40 Avocados, fresh ex 0804 40 00 143,65 1 068,92 1 314,14 96,78 2.50 Guavas and mangoes, fresh ex 0804 50     2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 10     2.60.2  Navels, navelines, navelates, salustianas, vernas, Valencia lates, Maltese, shamoutis, ovalis, trovita and hamlins 0805 10 30     2.60.3  Others 0805 10 50     2.70 Mandarins (including tangerines and satsumas), fresh; clementines, wilkings and similar citrus hybrids, fresh: 2.70.1  Clementines ex 0805 20 10 103,41 769,51 946,04 69,67 2.70.2  Monreales and satsumas ex 0805 20 30 83,67 622,60 765,43 56,37 2.70.3  Mandarines and wilkings ex 0805 20 50 71,22 529,95 651,53 47,98 2.70.4  Tangerines and others ex 0805 20 70 ex 0805 20 90 55,54 413,30 508,12 37,42 2.85 Limes (Citrus aurantifolia, Citrus latifolia), fresh 0805 50 90 119,12 886,36 1 089,70 80,25 2.90 Grapefruit, fresh: 2.90.1  white ex 0805 40 00 48,31 359,50 441,97 32,55 2.90.2  pink ex 0805 40 00 57,96 431,31 530,25 39,05 2.100 Table grapes 0806 10 10 159,50 1 186,91 1 459,20 107,46 2.110 Water melons 0807 11 00 70,04 521,18 640,75 47,19 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (including verde liso), rochet, tendral, futuro ex 0807 19 00 63,99 476,17 585,41 43,11 2.120.2  Other ex 0807 19 00 99,28 738,79 908,28 66,89 2.140 Pears 2.140.1  Pears  nashi (Pyrus pyrifolia), Pears  Ya (Pyrus bretscheideri) ex 0808 20 50 71,36 531,00 652,82 48,08 2.140.2  Other ex 0808 20 50 68,18 507,34 623,73 45,93 2.150 Apricots 0809 10 00 608,11 4 525,07 5 563,17 409,68 2.160 Cherries 0809 20 95 0809 20 05 338,62 2 519,74 3 097,80 228,13 2.170 Peaches 0809 30 90 179,38 1 334,77 1 640,98 120,85 2.180 Nectarines ex 0809 30 10 148,19 1 102,72 1 355,69 99,84 2.190 Plums 0809 40 05 116,14 864,24 1 062,51 78,25 2.200 Strawberries 0810 10 00 112,40 836,39 1 028,27 75,72 2.205 Raspberries 0810 20 10 304,95 2 269,19 2 789,77 205,44 2.210 Fruit of the species Vaccinium myrtillus 0810 40 30 1 605,61 11 947,67 14 688,60 1 081,70 2.220 Kiwi fruit (Actinidia chinensis Planch.) 0810 50 00 118,99 885,40 1 088,53 80,16 2.230 Pomegranates ex 0810 90 95 251,24 1 869,53 2 298,42 169,26 2.240 Khakis (including sharon fruit) ex 0810 90 95 287,27 2 137,60 2 627,99 193,53 2.250 Lychees ex 0810 90    